UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 22, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13163 YUM! BRANDS, INC. (Exact name of registrant as specified in its charter) North Carolina 13-3951308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1441 Gardiner Lane, Louisville, Kentucky 40213 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(502) 874-8300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [Ö] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer:[Ö] Accelerated filer:[] Non-accelerated filer:[] Smaller reporting company:[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[Ö] The number of shares outstanding of the Registrant’s Common Stock as of April 21, 2008 was 473,731,339 shares. YUM! BRANDS, INC. INDEX Page No. Part I. Financial Information Item 1 - Financial Statements Condensed Consolidated Statements of Income - Quarters ended March 22, 2008 and March 24, 2007 3 Condensed Consolidated Statements of Cash Flows – Quarters ended March 22, 2008 and March 24, 2007 4 Condensed Consolidated Balance Sheets – March 22, 2008 and December 29,2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 - Controls and Procedures 33 Report of Independent Registered Public Accounting Firm 34 Part II. Other Information and Signatures Item 1 – Legal Proceedings 35 Item 1A – Risk Factors 35 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6 – Exhibits 36 Signatures 38 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) YUM! BRANDS, INC. AND SUBSIDIARIES (in millions, except per share data) Quarter 3/22/08 3/24/07 Revenues Company sales $ 2,094 $ 1,942 Franchise and license fees 314 281 Total revenues 2,408 2,223 Costs and Expenses, Net Company restaurants Food and paper 669 586 Payroll and employee benefits 533 514 Occupancy and other operating expenses 584 554 1,786 1,654 General and administrative expenses 276 262 Franchise and license expenses 14 8 Closures and impairment (income) expenses (2 ) 4 Refranchising (gain) loss 25 (1 ) Other (income) expense (115 ) (20 ) Total costs and expenses, net 1,984 1,907 Operating Profit 424 316 Interest expense, net 53 36 Income Before Income Taxes 371 280 Income tax provision 117 86 Net Income $ 254 $ 194 Basic Earnings Per Common Share $ 0.52 $ 0.36 Diluted Earnings Per Common Share $ 0.50 $ 0.35 Dividends Declared Per Common Share $ 0.15 $ — See accompanying Notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) YUM! BRANDS, INC. AND SUBSIDIARIES (in millions) Quarter 3/22/08 3/24/07 Cash Flows – Operating Activities Net Income $ 254 $ 194 Depreciation and amortization 120 112 Closures and impairment (income) expenses (2 ) 4 Refranchising (gain) loss 25 (1 ) Gain on sale of interest in Japan unconsolidated affiliate (100 ) — Deferred income taxes 19 (11 ) Equity income from investments in unconsolidated affiliates (11 ) (13 ) Excess tax benefits from share-based compensation (9 ) (12 ) Share-based compensation expense 15 14 Changes in accounts and notes receivable (3 ) (12 ) Changes in inventories 6 (4 ) Changes in prepaid expenses and other current assets (5 ) (6 ) Changes in accounts payable and other current liabilities (53 ) (35 ) Changes in income taxes payable 30 53 Other non-cash charges and credits, net 62 57 Net Cash Provided by Operating Activities 348 340 Cash Flows – Investing Activities Capital spending (113 ) (93 ) Proceeds from refranchising of restaurants 19 34 Sales of property, plant and equipment 7 12 Other, net 3 5 Net Cash Used in Investing Activities (84 ) (42 ) Cash Flows – Financing Activities Repayments of long-term debt (4 ) (2 ) Revolving credit facilities, three months or less, net 433 165 Short-term borrowings by original maturity More than three months – proceeds — 1 More than three months – payments — (183 ) Three months or less, net 24 (11 ) Repurchase shares of Common Stock (994 ) (246 ) Excess tax benefits from share-based compensation 9 12 Employee stock option proceeds 12 28 Dividends paid on Common Stock (75 ) (40 ) Net Cash Used in Financing Activities (595 ) (276 ) Effect of Exchange Rates on Cash and Cash Equivalents 6 — Net Increase (Decrease) in Cash and Cash Equivalents (325 ) 22 Change in Cash and Cash Equivalents due to consolidation of an entity in China 17 — Cash and Cash Equivalents - Beginning of Period 789 319 Cash and Cash Equivalents - End of Period $ 481 $ 341 See accompanying Notes to Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED BALANCE SHEETS YUM! BRANDS, INC. AND SUBSIDIARIES (in millions) (Unaudited) 3/22/08 12/29/07 ASSETS Current Assets Cash and cash equivalents $ 481 $ 789 Accounts and notes receivable, less allowance: $23in 2008 and $21 in 2007 268 225 Inventories 130 128 Prepaid expenses and other current assets 197 142 Deferred income taxes 129 125 Advertising cooperative assets, restricted 95 72 Total Current Assets 1,300 1,481 Property, plant and equipment, net of accumulated depreciation and amortization of $3,420in 2008 and $3,283 in 2007 3,807 3,849 Goodwill 661 672 Intangible assets, net 327 333 Investments in unconsolidated affiliates 33 153 Other assets 477 464 Deferred income taxes 308 290 Total Assets $ 6,913 $ 7,242 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and other current liabilities $ 1,468 $ 1,650 Income taxes payable 85 52 Short-term borrowings 312 288 Advertising cooperative liabilities 95 72 Total Current Liabilities 1,960 2,062 Long-term debt 3,372 2,924 Other liabilities and deferred credits 1,202 1,117 Total Liabilities 6,534 6,103 Shareholders’ Equity Common Stock, no par value, 750 shares authorized; 473shares and 499 shares issued in 2008 and 2007, respectively — — Retained earnings 374 1,119 Accumulated other comprehensive income 5 20 Total Shareholders’ Equity 379 1,139 Total Liabilities and Shareholders’ Equity $ 6,913 $ 7,242 See accompanying Notes to Condensed Consolidated Financial Statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in millions, except per share data) 1. Financial Statement Presentation We have prepared our accompanying unaudited Condensed Consolidated Financial Statements (“Financial Statements”) in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by United States (“U.S.”) generally accepted accounting principles for complete financial statements.Therefore, we suggest that the accompanying Financial Statements be read in conjunction with the Consolidated Financial Statements and Notes thereto included in our annual report on Form 10-K for the fiscal year ended December 29, 2007 (“2007 Form 10-K”).Except as disclosed herein, there has been no material change in the information disclosed in the Notes to our Consolidated Financial Statements included in the 2007 Form 10-K. YUM! Brands, Inc. and Subsidiaries (collectively referred to as “YUM” or the “Company”) comprise the worldwide operations of KFC, Pizza Hut,Taco Bell, Long John Silver’s (“LJS”) and A&W All-American Food Restaurants (“A&W”) (collectively the “Concepts”).References to YUM throughout these Notes to our Financial Statements are made using the first person notations of “we,” “us” or “our.” YUM’s business consists of three reporting segments:United States, the International Division (“YRI”) and the China Division.The China Division includes mainland China, Thailand, and KFC Taiwan, and the International Division includes the remainder of our international operations. Our preparation of the accompanying Financial Statements in conformity with generally accepted accounting principles in the United States of America requires us to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the Financial Statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from the estimates. In our opinion, the accompanying Financial Statements include all normal and recurring adjustments considered necessary to present fairly, when read in conjunction with our 2007 Form 10-K, our financial position as of March 22, 2008, and the results of our operations and cash flows for the quarters ended March 22, 2008 and March 24, 2007.Our results of operations for these interim periods are not necessarily indicative of the results to be expected for the full year. Our significant interim accounting policies include the recognition of certain advertising and marketing costs, generally in proportion to revenue, and the recognition of income taxes using an estimated annual effective tax rate. We have reclassified certain items, including those discussed in our 2007 Form 10-K, in the accompanying Financial Statements and Notes to the Financial Statements in order to be comparable with the current classifications.These reclassifications had no effect on previously reported Net Income. 2. Consolidation of a Former Unconsolidated Affiliate in
